Citation Nr: 1214153	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.


REPRESENTATION

Appellant represented by:	Goodman Allen & Filetti PLLC


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The service member was on active duty from August 1963 to June 1964.  The appellant is the service member's private attorney whereas the appellant is represented by the law office of Goodman Allen & Filetti PLLC.  

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2009 action by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  The appellant's claim is for unpaid attorney's fees from past due benefits based on his representation of the service member.  


FINDINGS OF FACT

1.  By a rating action of August 27, 2009, the RO initially denied the appellant's request for attorney's fees from past due benefits because a final decision on the merit's of the service member's claim had not been issued.

2.  The RO effectuated a Board Decision/Remand of May 2010 via a rating action issued on December 13, 2010.  That rating action increased the service member's disability rating for an anxiety disorder from 50 to 70 percent.  

3.  In March 2011, the RO notified the service member and the appellant that it would be withholding the sum of $5,314.09 (US dollars) for possible payment of attorney's fees.  Such funds were disbursed through check number 3323 by the RO.

4.  The RO granted a total disability evaluation based on individual unemployability due to the service member's service-connected sole disability via a rating action issued on May 25, 2011.  

5.  On July 19, 2011, the RO notified the service member and the appellant that it would be withholding the sum of $17,780.13 (US dollars) for possible payment of attorney's fees.  Such funds were disbursed shortly thereafter by the RO.

6.  There is no longer a controversy regarding the benefits sought as to attorney's fees owed to the appellant for services rendered have been distributed to the appellant.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to the claim of entitlement to payment of attorney fees from past-due benefits.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a) (West 2002).  All questions in a matter which under section 511(a) of title 38, United States Code, are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board. 

Decisions of the Board shall be based on the entire record in proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).  The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  In addition, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

By a rating action of August 27, 2009, the RO initially denied the appellant's request for attorney's fees from past due benefits because a final decision on the merit's of the service member's claim had not been issued.  Subsequently, after further development, the RO effectuated a Board Decision/Remand of May 2010 via a rating action issued on December 13, 2010.  That rating action increased the service member's disability rating for an anxiety disorder from 50 to 70 percent.  In March 2011, the RO notified the service member and the appellant that it would be withholding the sum of $5,314.09 (US dollars) for possible payment of attorney's fees.  Such funds were disbursed through check number 3323 by the RO.

Then the RO granted a total disability evaluation based on individual unemployability due to the service member's service-connected sole disability via a rating action issued on May 25, 2011.  On July 19, 2011, the RO notified the service member and the appellant that it would be withholding the sum of $17,780.13 (US dollars) for possible payment of attorney's fees.  Such funds were disbursed shortly thereafter by the RO.  There is no longer a controversy regarding the benefits sought as to attorney's fees owed to the appellant for services rendered have been distributed to the appellant.  In other words, because of the disbursement of funds by the RO, the issue on appeal has been resolved and has rendered moot the administrative claim on appeal to the Board.  Therefore, having resolved the appellant's claim in his favor, there is no longer a question or controversy remaining.  38 C.F.R. § 3.4 (2011).  Nor are any exceptions to the mootness doctrine present because the relief sought on appeal has been accomplished without the need for action by the Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2011).  Accordingly, the issue of eligibility for payment of attorney fees from past-due benefits is dismissed. 


ORDER

The matter of eligibility for payment of attorney fees from past-due benefits is dismissed. 



	                        ____________________________________________
	C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


